Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heinz et al. (USPGPub 2002/0012741) in view of Muramatsu (USPGPub 2012/0277686) and Sano et al. (USPGPub 2004/0267194).
Regarding claims 1, 4, 6, 7 and 9, Heinz teaches a method of forming a PDMS based coating on the inner surface of a syringe body intended for use with a plunger by spraying a coating of a precursor material into the syringe body and crosslinking only the portions on the side of the syringe body by infrared radiation or plasma means, while specifically shielding the end tip of the device from forming a crosslinked coating thereon. Although Heinz shows that no coating material is finally deposited on portion of the syringe extending beyond the distal end of the barrel, Heinz does teach that the material is applied but just would not harden and remain in place.  However, Muramatsu teaches that another way of coating syringes without depositing the silicone material into the tip portion of the syringe is by placing a cap in the end of the syringe that extends down to the barrel (Fig. 1), prior to silicone treatment [0116].  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the syringe cap method of Muramatsu as a means of preventing blockage of the syringe tip of Heinz as a use of a known technique to improve similar syringe subject to silicone coating in the same way as used by Muramatsu in his own invention.  The teachings of Heinz in view of Muramatsu are as shown above. Heinz in view of Muramatsu fails to teach wherein the tip portion of the syringe described as “dead space” in the current specification is tapered. However, Sano teaches that the tips of syringes are known to be tapered into what is called a luer-taper [0031], an art recognized form of syringe attachment wherein the inside and outside portion of the tip of the syringe is tapered inwardly to as to allow fixation (Fig. 1a).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the syringe of Heinz in view of Muramatsu with the luer-taper of Sano to allow the sort of attachment that are used in conjunction with luer fittings. Further it is noted that although the current claims reference an implantation channel, this is not a term of art and a reasonable interpretation of the term consistent with the applicants specification would be “an are wherein an objected could be implanted”, including a needle.  However, the claims do not require insertion of the needle into the implantation area.  Further the distinction between the dead space and the insertion channel may be considered as arbitrary in that both are empty space in which a needle may be placed if so desired.
Regarding claim 2, the spray device itself is a limiting factor in the deposition of lubricant into the barrel of the syringe body.
Regarding claim 3, the teachings of Heinz in view of Muramatsu are as shown above. Heinz fails to state that the nozzle is or is not fixed relative to the container.  However, it is the position of the examiner that given a limited number of possibilities (either fixed or not) it would have been obvious to do either given a limited number of possibilities, each with predictable outcomes and a reasonable expectation of success.
Regarding claim 5, because the steps heating step of Heinz also crosslinks and changes the physical structure of the coating of Heinz, the heating crosslinking step of Heinz would reasonably be considered an annealing step as well.
Regarding claims 8 and 11, the teachings of Heinz in view of Muramatsu are as shown above. Heinz fails to teach the amount of coating material actually applied.  However, reasonably the ideal amount of lubricant would be the least amount that would effectively lubricate the inside of the barrel.  This would save material and costs. Therefore, in the absence of criticality of the specific range of the current claims, one of ordinary skill in the art at the time of filing would have considered it obvious to minimize the amount of coating material used in the invention of Heinz in view of Muramatsu in order to reduce costs.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  it is not known in the prior art to reduce the amount of subvisible particles present in a pharmaceutical composition contained in a medical injection device, wherein the container  including a barrel lubricated with a lubricating composition in contact with the pharmaceutical composition and a stopper slidably engaged with and a tip that further comprises an implantation channel and a dead space extending distally from the distal end of the barrel that is not accessible to the stopper and wherein the channel and dead space are surrounded by a tapered wall also not accessible to the stopper wherein during the formation of the lubricant coating on the inner wall, no lubricant is deposited in the implantation channel and dead space and wherein the container further comprises a hollow needle inserted into the implantation channel and wherein the deposition method further prevents material from being deposited in the inner space of the needle. The prior arts cited are not reasonably combinable to create a product having a dead space inside the syringe body wherein lubricant is not deposited and wherein a needle is inserted in the implantation channel.  The prior arts cited teach the use of needles attached to the exterior surface of the syringe barrel using Luer connection or adhesives such that the needle is not inserted into the syringe barrel but rather screwed onto or attached to the exterior of the syringe barrel.
The most pertinent prior art (Heinz et al. (USPGPub 2002/0012741) teaches that it is known to provide lubricant coatings on syringe bodies but fails to teach a way of effectively preventing the depositing of the provided lubricant in the areas of the current claims.
Another prior art (Muramatsu et al. (USPGPub 2012/0277686) teaches that it is known to provide end caps on syringe bodies to be coated with lubricant compositions for the prevention of deposition of the lubricant material into specific end portions of the syringe bodies but fails to teach wherein the syringe body is one that is structurally the same as that of the current claims.
Another prior art (Sano et al. (USPGPub 2004/0267194) teaches that it is known to taper the end of the syringe to allow for an externally attached luer connection so as to provide a needle for the syringe but is otherwise largely unrelated to the problems solved by the current invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717